

Exhibit 10.1


Certain confidential information contained in this document, marked by brackets
as [***], has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. In addition, certain personally
identifiable information contained in this document, marked by brackets as
[***], has been omitted from this exhibit pursuant to Item 601(a)(6) under
Regulation S-K.




AMENDMENT NO. 7 TO THE
SUPPLY AND LICENSE AGREEMENT BY AND BETWEEN
HESKA CORPORATION AND
INTERVET INC., d/b/a MERCK ANIMAL HEALTH


This AMENDMENT NO. 7, dated as of this 18th day of September 2020 ("Amendment
No. 7"), to the Supply and License Agreement, dated as of August 1, 2003 (the
"Agreement"), is made by and between INTERVET INC., d/b/a MERCK ANIMAL HEALTH
("MAH"), and HESKA CORPORATION ("Heska").


RECITALS:


WHEREAS, MAH and Heska entered the Agreement to, among other things, provide for
the supply by Heska to MAH of certain veterinary products; and


WHEREAS, MAH and Heska have previously amended the Agreement to provide that the
Territory (as defined in the Agreement) includes Canada; and


WHEREAS, MAH and Heska desire to further amend the Agreement to, among other
things, (i) authorize MAH's Affiliate Intervet Canada Corp. ("MAH Canada") to
order certain veterinary products from Heska, and (ii) provide specific terms
relating to the supply of such veterinary products to MAH Canada.


NOW, THEREFORE, MAH and Heska hereby agree to amend the Agreement as follows:


1.Unless otherwise defined herein, each of the capitalized terms used in this
Amendment shall have the meaning ascribed to it in the Agreement.


2.MAH Canada is hereby authorized to directly purchase Products from Heska under
the Agreement, and to resale and distribute such Products within Canada.


- 2 -



--------------------------------------------------------------------------------



3.MAH Canada's purchases of Products from Heska are subject to the terms and
conditions of the Agreement, except as such terms and conditions are
specifically amended by the Canada Terms and Conditions of Sale set forth in
Exhibit A to this Amendment No. 7 (the "Canada Terms and Conditions of Sale").


4.Sections 1.1 and 2.17 of the Agreement will be replaced in its entirety with
the Merck / Heska PV Agreement shown in Exhibit B.


5.In the event of any conflict between the Agreement (as amended) and the Canada
Terms and Conditions of Sale as it relates to the purchase, sale and
distribution of Products by MAH Canada in Canada, the Canada Terms and
Conditions of Sale shall prevail.


6.From and after the execution of this Amendment, all references in the
Agreement to "this Agreement," "hereof," "herein," and similar words or phrases
shall mean and refer to the Agreement as amended by this Amendment. This
Amendment shall not be modified, supplemented, amended, or terminated in any
manner whatsoever, except by a written instrument signed the party against which
such modification, supplement, amendment, or termination is sought to be
enforced.


7.Except as expressly modified by this Amendment, all other terms and conditions
of the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, each of MAH and Heska has caused this Amendment to be
executed by its respective duly authorized officer as of the date first above
written. MAH Canada has also executed this Amendment No. 7 to confirm its
acceptance and acknowledgment of the Canada Terms and Conditions of Sale, and
its agreement to be bound by the terms of the Agreement, this Amendment No. 7,
and the Canada Terms and Conditions of Sale, as each relates to the purchase,
resale and distribution of the Products within Canada.


HESKA CORPORATION


By:     /s/ Christopher Sveen    
Name: Christopher Sveen    


Title:     President, Diamond Animal Health    







- 3 -




--------------------------------------------------------------------------------










INTERVET INC.




By:     [***]    


Name:     [***]    


Title:     [***]     






Acknowledged and Agreed: INTERVET CANADA CORP.
By:     [***]    


Name: [***]    


Title:     [***]    


- 4 -




--------------------------------------------------------------------------------



EXHIBIT A
CANADA TERMS AND CONDITIONS OF SALE




A.Any and all rights and obligations under or pursuant to the Agreement that
relate specifically to the purchase, sale, resale and/or distribution of the
Product in Canada shall be deemed to apply solely to MAH Canada and not MAH. MAH
shall not be responsible, and Heska hereby acknowledges that it shall not have
any rights or recourses against MAH, for any liabilities or obligations of any
nature of MAH Canada under, pursuant or in relation to or in connection with
these Canada Terms and Conditions of Sale.


B.THESE CANADA TERMS AND CONDITIONS OF SALE MAY BE TERMINATED PURSUANT TO THE
TERMINATION PROVISIONS CONTAINED IN THE AGREEMENT; PROVIDED, HOWEVER, THAT ANY
SUCH TERMINATION WILL BE INDEPENDENT OF THE AGREEMENT, WHICH SHALL CONTINUE IN
FULL FORCE AND EFFECT.


C.Appendix A to the Agreement is hereby replaced for Canada only by Appendix A
to this Exhibit A.


D.Appendix B to the Agreement will be replaced for Canada only by Appendix B to
this Exhibit A.


E.For Canada only, the Parties agree that Section 2.9 of the Agreement shall not
apply. With respect to Canada only, the Parties agree that the responsibility
for regulatory approvals and maintenance shall be as set forth in Appendix C to
this Exhibit A. Each of Heska and MAH Canada shall fulfill the obligations set
forth opposite its respective name in Appendix C hereto at its respective cost
in order for MAH Canada to obtain and maintain in its name regulatory approval
allowing for the importation, sale and distribution of the Product in Canada and
shall provide such other reasonable, non-financial assistance as may be
requested by the other Party for such purpose.


F.MAH Canada and Heska shall be bound by the terms of a distinct Technical
Quality Agreement.


G.For the avoidance of doubt, no fee or other amount shall be payable pursuant
to Section 4.1 of the Agreement upon approval of the Product in Canada.


H.For sales of Products in Canada only, the following shall apply as new Section
4.5 of the Agreement:


"4.5    Withholding Taxes


Each Party shall be responsible for the payment of their own applicable taxes
due or payable in respect of any payment contemplated by this Agreement. Any
payments under this Agreement shall be paid in full without any deduction or
withholding of taxes, except to the extent required by law. If any taxes are
required to be deducted or withheld by any Party pursuant to legal requirements,
such Party will (i) pay the taxes to the applicable
- 5 -



--------------------------------------------------------------------------------



taxing authority, (ii) send proof of such payment to the other Party, and (iii)
use reasonable efforts to assist the other Party in its efforts to obtain a
credit for such tax payment. Each Party agrees to use reasonable efforts to
assist the other Party in claiming any legal exemptions from the respective
obligation to deduct or withhold tax under double taxation treaties available
under applicable double tax treaties or other applicable laws."


I.MAH Canada represents and warrants that it is a corporation duly organized,
validly existing and in good standing under the laws of Canada.


J.Any and all references to the FDA or any other authority in the Agreement
shall, to the extent necessary for Canada, be deemed to be a reference to the
equivalent authority in Canada and any and all references to any and all laws,
regulations and rules of the United States of America in the Agreement shall, to
the extent necessary, be deemed to be a reference to the Canadian equivalent
thereof.


K.Nothing set forth in this Canadian Agreement shall, in any manner, be
construed as altering the terms and conditions of the Agreement, other than as
expressly set forth herein or as required by applicable laws of Canada and its
provinces.


L.For the purpose of Section 9.7 of the Agreement and notwithstanding anything
to the contrary in the Agreement, notices to MAH Canada should be addressed as
follows, subject to change at any time by MAH Canada upon notice to the other
Party:


To MAH Canada:


c/o Intervet Canada Corp. 16750 TransCanada Highway Kirkland, Quebec H9H 4M7


Attention:    [***]
E-mail:    [***]
Telecopier:    [***]


With a copy to:


Merck Canada Inc.
16750 TransCanada Highway Kirkland, Quebec H9H 4M7


Attention:    [***]
E-mail:    [***]
Telecopier :    [***]


- 6 -




--------------------------------------------------------------------------------



Appendix A


Price, Minimum Purchase Size and
Annual Minimum Purchase Requirement for Canada


1.Pricing. The initial Product transfer price for all orders placed by MAH
Canada and delivered by Heska during a Calendar Year shall be as set forth below
and based on MAH Canada's good faith forecast of projected purchases of Product
for such Calendar Year provided to Heska pursuant to Section 2.2.


Product Transfer Price (USD):


Table 1:

Small TabletsPrice/Unit[***]Medium TabletsPrice/Unit[***]Large
TabletsPrice/Unit[***]

The pricing in Table 1 is associated with the corresponding Minimum Purchase
Size found in Section 2, Subsections a, b and c. These prices apply only to
Product ordered in the corresponding Minimum Purchase Size.


Table 2:

Small TabletsPrice/Unit[***]Medium TabletsPrice/Unit[***]Large
TabletsPrice/Unit[***]

The pricing in Table 2 is associated with the corresponding Minimum Purchase
Size found in Section 3, Subsections a, b and c. These prices apply only to
Product ordered in the corresponding Minimum Purchase Size, provided that two,
and only two, tablet sizes are to be purchased at the same time for each
corresponding purchase order as further detailed in Section 3.


Prices are per Product packet, each packet consisting of six (6) tablets.
Pricing assumes the use of pre-printed foil (blister) packaging compliant with
United States regulatory authorities. If product packet requires Canadian
specific foil, MAH Canada will make a [***] payment prior to each purchase of
the pre-printed foil.


Prices are for the packaging format currently in effect as of the effective date
of this Amendment No. 7. Packaging format changes required by the Canadian
regulatory authorities or the equivalent, shall be paid for by MAH Canada, as
shall packaging formats not required by regulatory authorities but requested by
MAH Canada. MAH Canada shall reimburse Heska for its documented costs related to
such changes in packaging format.


2.Minimum Purchase Size. The following apply to purchases made under pricing in
Table 1 above.


a.Small Tablets:    [***]


b.Medium Tablets:    [***]


- 7 -



--------------------------------------------------------------------------------



c.Large Tablets:    [***]


- 8 -




--------------------------------------------------------------------------------



1.Minimum Purchase Size. The following apply to purchases made under pricing in
Table 2 above, provided that two, and only two, tablet sizes are to be purchased
at the same time for each corresponding purchase order. [***].


a.Small Tablets:    [***]


b.Medium Tablets:    [***]


c.Large Tablets:    [***]


2.Purchases will be included in the calculation of MAH's Annual Minimum Purchase
Requirements set forth in Section 3 of Amendment No. 5, Exhibit A-1.


- 9 -




--------------------------------------------------------------------------------



Appendix B


Product Specifications - Canada




The product will be manufactured and released in compliance with the
registration dossier
approved by Health Canada's Veterinary Drugs Directorate.


- 10 -




--------------------------------------------------------------------------------



Appendix C
Registration and Marketing Authorization Maintenance Requirements for Canada

HeskaMAH CanadaPurchase CRP and export to HeskaXImport/export documentation for
CRPXXAnalytical method development and comparative release testing of Tri-Heart
Plus vs. CRP and associated cost, as detailed in Appendix C-1XRe-analysis of
efficacy data based on arithmetic means and associated costXIdentify an
alternative GMP-certified testing laboratory for release testing and execute the
analytical method transfer and associated costXXProvide a copy of Heska's US
registration dossier and related amendments for Tri- Heart Plus to MAH Canada
and any additional document required to meet current CAN registration
requirementsX
Preparation    of    Canadian    registration dossier
XXAuthorization HolderXCanadian importer and
distributorXRegistration/Maintenance fees (ABNDS, subsequent regulatory
amendment, Annual DIN renewal, Drug Establishment License annual renewal
fees)XAnnual Product ReviewXX







- 11 -




--------------------------------------------------------------------------------



EXHIBIT B
MERCK / HESKA PV AGREEMENT


Definitions
"Adverse Event" or "AE" shall mean any observation in animals, whether or not
considered to be product-related, that is unfavorable and unintended and that
occurs after any use of a veterinary medicinal product ("VMP") (off-label and
on-label uses). Included are events related to a suspected lack of expected
efficacy or noxious reactions in humans after being exposed to VMPs, violations
of approved residue limits, potential environmental problems and transmission of
any infectious agent via a VMP.
"Authorization Holder" shall mean the Party who holds the Marketing
Authorization of a Product in the Territory.
"Medication Error" shall mean any unintended error in the prescribing, storing,
dispensing, preparing or administration of a VMP. This also includes cases where
a medication error almost occurred, but did not (e.g., an animal owner reached
for the wrong product, but realized it before using it).
"Product Quality Complaint" or "PQC" shall mean any written, electronic or oral
communication that alleges a potential product defect related to the identity,
strength, quality, packaging, labeling or purity of a company product after it
is released/distributed for use by a customer and is out of the company's
control.
"Counterfeiting" is the unauthorized use of trademark, trade name, other
identifying mark, imprint, or device, or any likeness thereof to adulterate,
falsely purport, or represent that the product was manufactured or distributed
by the identified manufacturer or distributor.
"Diversion" is the transfer or sale of products or materials outside of their
intended distribution channels that result in a violation of a law or contract.
"Tampering" is a fraudulent and unauthorized alteration of a product's quality
or intended representation.
"Product Complaint" shall mean Adverse Events, Medication Errors, Product
Quality Complaints, Counterfeiting, Diversion and Tampering.
"Business Day" shall mean a day in which a local operating unit or sub-unit has
regular business operations. Business Days would exclude weekends (unless the
unit is normally open weekend days) and holidays in which the unit is closed.
"Marketing Authorization" shall mean the approval granted by the Governmental
Authority to market a Product in the Territory.
"Personal Information" shall mean any information or set of information that
identifies, or is used by, or on behalf of, a Party to identify an individual.


"Date First Valid" shall mean the date upon which the four minimum criteria for
a valid Adverse Event (AE) are first met (identifiable reporter, patient,
product, and event), and represents Day 0 for the reporting timeframe for AEs.
"Date First Received" shall mean the date when the complaint first came to the
knowledge of anyone within the respective company and represents Day 0 for the
reporting timeframe for Product Quality Complaints (PQCs).


Pharmacovigilance Clause
- 12 -



--------------------------------------------------------------------------------





a.Adverse Event and Medication Error Reporting
i.Merck Animal Health ("MERCK") shall notify HESKA of any Adverse Event or
Medication Error relating to the Product in the United States and Canada and in
accordance with Applicable Law. Notification timelines shall be dependent upon
the country of occurrence.
•For Adverse Events and Medication Errors originating in the United States, such
notice shall be forwarded to HESKA by Merck Animal Health USA ("MERCK USA") via
email using the PV-Works 1932 form within three (3) business days from the Date
First Valid
•For Adverse Events and Medication Errors originating in Canada, such notice
shall be forwarded to HESKA by Merck Animal Health Canada ("MERCK CANADA") via
email using the PV-Works CVMP form within twelve (12) calendar days from the
Date First Valid.
•Except for Canadian reports in which the reporter information may be withheld,
all notifications shall include the name, address, and telephone number of the
Person making the complaint or report of an Adverse Event or Medication Error,
the Product involved, the nature of the Adverse Event or Medication Error, and
such other information as the Authorization Holder may reasonably require.
ii.In the event that HESKA personnel are in direct receipt of any Adverse Event
or Medication Error relating to the Product originating from anywhere in the
world, notice shall be forwarded to MERCK by email to the designated point of
contact ("DPOC") (USA contact: uscompanionpv@merck.com; Canadian contact:
vet_PQC@merck.com), utilizing the reporting form, which is attached hereto as
Exhibit E and made a part hereof. Notice shall be sent within one (1) Business
Day or three (3) calendar days, whichever is shorter, from the Date First Valid.
iii.MERCK shall investigate any complaint or report of an Adverse Event or
Medication Error. HESKA shall cooperate fully with and provide all reasonable
and necessary information and assistance to MERCK in connection with such
investigation, including, without limitation, submission of complete, accurate
and timely responses to requests for additional information for each Product.
MERCK shall notify HESKA of the results of, and any action taken with respect
to, MERCK's investigation. HESKA shall:
•take all steps necessary to assist MERCK in meeting any reporting obligations
and other obligations under Applicable Law relating to veterinary medicinal
products and the applicable local regulations; and
•fulfill its reporting and other obligations under Applicable Law relating to
veterinary medicinal products and the applicable local regulations.
iv.MERCK shall be ultimately responsible for the collection, storage and
assessment of the Adverse Event and Medication Error data.
v.In the event HESKA receives from any Governmental Authority any communication
relating to any Adverse Event or Medication Error HESKA shall, within one (1)
Business Day from the date of receipt of such communication, notify MERCK of
such communication by e-mail, to the [***], utilizing the reporting form, which
is attached hereto as Exhibit E. The notice shall include, in addition to the
communication from the Governmental Authority, a written summary of any
conversations between HESKA or its Representatives and the Governmental
Authority and any
- 13 -



--------------------------------------------------------------------------------



other information relating to such communication. HESKA shall notify MERCK of
such communication.
vi.HESKA shall, within thirty calendar (30) days from the date of receipt of a
request by MERCK, provide to MERCK a print-out or electronic file of each
Adverse Event or Medication Error directly reported to or known by HESKA for the
twelve (12) month period prior to the date of such request. HESKA shall, within
ten (10) calendar days from the date of receipt of a request by MERCK, make
available to MERCK or its designee, for inspection and copying (at MERCK's cost
and expense), records of HESKA (including electronic files) relating to each
Adverse Event and each Medication Error. The obligation of HESKA to disclose to
MERCK records and information concerning any Adverse Event or Medication Error
shall continue as long as MERCK continues to market any Product.
vii.MERCK and HESKA shall meet, in a timely fashion and from time to time as may
be reasonably required, to implement the Adverse Event or Medication Error
reporting and consultation procedures prescribed in this Clause.
viii.Within fifteen (15) calendar days of the end of each quarter, HESKA shall
provide MERCK [***] with a line listing of all adverse event and medication
error reports directly received by HESKA during the quarter. In turn, MERCK
shall review all quarterly line listings forwarded by HESKA and notify HESKA of
any discrepancies by no later than ten (10) calendar days from receipt thereof.
ix.Within fifteen (15) calendar days of the end of each quarter, MERCK CANADA
shall provide HESKA [***] with a line listing of all adverse event and
medication error reports directly received by MERCK CANADA during the quarter.
In turn, HESKA shall review all quarterly line listings forwarded by MERCK
CANADA and notify MERCK CANADA of any discrepancies by no later than ten (10)
calendar days from receipt thereof.
x.On a weekly basis, MERCK USA shall provide HESKA [***] with a line listing of
all adverse event and medication error reports directly received by MERCK USA
during the prior week. In turn, HESKA shall review all weekly line listings
forwarded by MERCK USA and notify MERCK USA of any discrepancies by no later
than ten (10) calendar days from receipt thereof.
xi.The Authorization Holder (HESKA in USA; MERCK CANADA in Canada) shall have
the ultimate obligation to make or file any report, or otherwise make any
disclosure, with respect to any Adverse Event or Medication Error, to the
relevant Governmental Authorities.
xii.MERCK shall have obtained all consents necessary to permit HESKA (and/or any
of its and/or their contractors and/or agents) to lawfully handle and process
any Personal Information relating to Adverse Events or Medication Errors,
including personal data relating to individual persons making a complaint or
reporting the occurrence of an Adverse Event or Medication Error.




b.Product Quality Complaint Reporting
i.HESKA shall develop and maintain written procedures governing the receipt and
delivery of an investigation report for any Product Quality Complaint. HESKA
shall:
•make such changes to such procedures as required by Applicable Law or as MERCK
may reasonably request from time to time; and
•within thirty (30) days from the date of receipt of a request, or fourteen
- 14 -



--------------------------------------------------------------------------------



(14) days from the date of receipt of an urgent request by MERCK, make available
to MERCK or its designee, for inspection and copying, records of HESKA relating
to each Product Quality Complaint.
ii.MERCK reserves the right to handle, process, investigate, and respond to each
Product Quality Complaint. HESKA shall cooperate fully with and provide all
reasonable and necessary information and assistance to, MERCK in connection with
the handling, processing, investigation, and response to a Product Quality
Complaint.
iii.For Product Quality Complaints originating in the United States, such notice
shall be forwarded to HESKA by Merck Animal Health USA ("MERCK USA") via email
using the PV-Works 1932 form within three (3) business days from the Date First
Received.
iv.For Product Quality Complaints originating in Canada, such notice shall be
forwarded to HESKA by Merck Animal Health Canada ("MERCK CANADA") via email
using the PV-Works CVMP form within twelve (12) calendar days from the Date
First Received.


v.In the event HESKA directly receives a Product Quality Complaint, HESKA shall,
within one (1) Business Day or three (3) calendar days, whichever is shorter,
from the date of receipt of such complaint, notify MERCK [***] of such complaint
by e-mail.
vi.Within fifteen (15) calendar days of the end of each quarter, MERCK CANADA
shall provide HESKA [***] with a line listing of all Product Quality Complaints
received by MERCK CANADA during the quarter. In turn, HESKA shall review all
quarterly line listings forwarded by MERCK CANADA and notify MERCK CANADA of any
discrepancies by no later than ten
(10) calendar days from receipt thereof.
vii.On a weekly basis, MERCK USA shall provide HESKA [***] with a line listing
of all Product Quality Complaints directly received by MERCK USA during the
prior week. In turn, HESKA shall review all weekly line listings forwarded by
MERCK USA and notify MERCK USA of any discrepancies by no later than ten (10)
calendar days from receipt thereof.


c.Retention of Records
i.HESKA shall retain all records relating to an Adverse Event, Medication Error,
or a Product Quality Complaint for a period of no less than ten (10) years from
the date of receipt of notice or information concerning such Adverse Event,
Medication Error, or Product Quality Complaint, as the case may be.
d.Responsibilities


i.Training


MERCK is responsible for training but can delegate the training to HESKA to
train HESKA employees, agents, and consultants who are engaged in Product
Complaint processing and handling for any Product with regard to the obligations
undertaken by each party under this License Agreement. MERCK will be responsible
for providing training materials that meet the minimum standards to HESKA. HESKA
may use its own training material, if approved by MERCK for training. HESKA
shall ensure that initial training has to be completed prior to any distribution
of the product. HESKA shall also ensure that all new employees, agents, and
consultants engaged in handling Product Complaints receive training within the
first 30 days of employment, and that biennial refresher training is given to
all employees, agents, and consultants
- 15 -



--------------------------------------------------------------------------------



engaged in such activities. HESKA must demonstrate in writing to MERCK [***]
that such training has been completed and meets minimum standards as defined by
MERCK.


ii.Audit
MERCK will have the right to conduct an audit of HESKA's compliance with
complaint reporting under the requirements of this Pharmacovigilance Agreement
and with applicable laws and regulations. Any such audit will be conducted
during HESKA's normal business hours. MERCK shall provide HESKA at least thirty
(30) days written notice of any request to audit HESKA. HESKA shall make itself
available in a reasonable time based on MERCK's request.


iii.Quality Management System


HESKA will be responsible for maintaining quality assurance and quality control
regarding PV activities including compliance with company procedures and
processes.


The responsibilities of each Party regarding pharmacovigilance are set forth in
Exhibits C & D attached to this Agreement.


- 16 -




--------------------------------------------------------------------------------



EXHIBIT C


Summary of Pharmacovigilance Responsibilities in USA




PV ACTIVITY


Authorization Holder (HESKA)


License Partner (MERCK USA)
Global Safety Database Holder- responsible for maintaining the official central
global safety database that shall contain any adverse event report relating to
the Product occurring anywhere in the world


X
Perform Training


X
Perform Audit


X
Perform collection of AEs and PQCs associated with the Product occurring in USA
and notification of the other Party


X
Perform follow-up of USA AEs and notification of the other Party


X
Perform initial assessment of AEs occurring in USA for seriousness and causality


X
Perform final assessment of AEs occurring in USA for seriousness and causality


X
Report to the applicable Regulatory Authority in USA


X



- 17 -




--------------------------------------------------------------------------------




Conduct reconciliation of USA cases


X


X
Provide list of clinical studies and/or initiatives on the Product for which
they are the sponsor on a quarterly basis


X
Perform local Literature searches


X
Prepare Aggregate Reports and submit in USA to the appropriate Regulatory
Authority


X
Perform & document Signalling Activities


X
Send notification of PV requests, safety issues or decisions from the local USA
regulatory authority within 2 business days to the other Party


X


X
Prepare PV responses to the USA Regulatory Authority for the Product


X


X
Submit PV responses to the USA Regulatory Authority for the Product


X
Manage Health Authority Inquiries in USA


X


X
Maintain an up-to-date USA Product Labelling


X



- 18 -




--------------------------------------------------------------------------------





EXHIBIT D


Summary of Pharmacovigilance Responsibilities in Canada




PV ACTIVITY


Authorization Holder (MERCK CANADA)


Licence Partner (HESKA)
Global Safety Database Holder- responsible for maintaining the official central
global safety database that shall contain any adverse event report relating to
the Product occurring anywhere in the world


X
Perform Training


X
Perform Audit


X
Perform collection of AEs and PQCs associated with the Product occurring in
Canada and notification of the other Party


X
Perform follow-up of Canadian AEs and notification of the other Party


X
Perform assessment of AEs occurring in Canada for seriousness and causality


X
Report    to    the    applicable    Regulatory    Authorities    in Canada


X
Conduct reconciliation of Canadian cases


X


X
Provide list of clinical studies and/or initiatives on the Product for which
they are the sponsor on a quarterly basis.


X
Perform local Literature searches


X
Prepare Aggregate Reports and submit in Canada to the appropriate Regulatory
Authority


X
Perform & document Signalling Activities


X
Send notification of PV requests, safety issues or decisions from the local
Canadian regulatory authority


X


X



- 19 -




--------------------------------------------------------------------------------




within 2 business days to the other PartyPrepare PV responses to the Canadian
Regulatory Authorities for the Product


X


X
Submit PV responses to the Canadian Regulatory Authorities for the Product


X
Manage Canadian Health Authority Inquiries


X


X
Maintain an up-to-date Canadian Product Labelling


X



- 20 -




--------------------------------------------------------------------------------



EXHIBIT E


Product Complaint Form


[Omitted pursuant to Regulation S-K Item 601(a)(5)]
- 21 -

